Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2021

                                       No. 04-21-00279-CV

                                         Maryvel SUDAY,
                                            Appellant

                                                 v.

  Olga Raquenel SUDAY, Jorge Suday, Ana Martinez De Suday and Jesus T. Suday behalf of
  Zayde Mussi-Suday, Hamed Mussi- Suday, Hassem Mussi-Suday, Jorge Eduardo Suday, and
                                    David Suday,
                                      Appellees

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3644CCL
                       The Honorable Stephen B. Ables, Judge Presiding


                                          ORDER

         The clerk’s record was filed July 29, 2021, but it was returned to the District Clerk of Val
Verde County because it failed to comply with the Supreme Court Order Directing the Form of
the Appellate Record. On August 2, 2021, we ordered Jo Ann Cervantes, the Val Verde County
District Clerk, to prepare a clerk’s record in compliance with the Supreme Court Order and file it
in this court by August 16, 2021.

        On August 16, 2021, we received a Notification of Late Record from Brenda Cruz,
Assistant Chief Deputy Clerk to Jo Ann Cervantes, the Val Verde County District Clerk, stating
the clerk’s record could not be filed by August 16, 2021 because of technical issues and that the
Val Verde County District Clerk is working to resolve those issues.

        We order Jo Ann Cervantes, the Val Verde County District Clerk to file the record in
this court by September 16, 2021. The Val Verde County District Clerk is advised that the court
will not grant a further extension of time unless she (1) establishes there are extraordinary
circumstances that prevent her from timely filing the record, (2) advises the court of what efforts
have been expended to prepare the record and the status of completion, and (3) provides the
court reasonable assurance the record will be completed and filed by the requested extended
deadline.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court